--------------------------------------------------------------------------------

Exhibit 10.102
 
SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of September 29, 2014 (the “Amendment Date”), by and among
OXFORD FINANCE LLC, a Delaware limited liability company with an office located
at 133 North Fairfax Street, Alexandria, Virginia 22314 (in its individual
capacity, “Oxford”; and in its capacity as Collateral Agent, “Collateral
Agent”), the Lenders listed on Schedule 1.1 thereof  from time to time including
Oxford in its capacity as a Lender and SILICON VALLEY BANK, a California
corporation with an office located at 3003 Tasman Drive, Santa Clara, CA 95054
(“Bank” or “SVB”) (each a “Lender” and collectively, the “Lenders”), and CYTORI
THERAPEUTICS, INC., a Delaware corporation with offices located at 3020 Callan
Road, San Diego, CA  92121 (“Borrower”).
 
Recitals
 
A.                 Collateral Agent, Borrower and Lenders party thereto from
time to time have entered into that certain Loan and Security Agreement, dated
as of June 28, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) pursuant to which Lenders have provided to Borrower
certain loans in accordance with the terms and conditions thereof;
 
B.                Lenders have extended credit to Borrower for the purposes
permitted in the Loan Agreement.

C.                Borrower has requested that Collateral Agent and Lenders (i)
permit the possible deferment of principal payments on the term loan and (ii)
make certain other revisions to the Loan Agreement as more fully set forth
herein.
 
D.                Collateral Agent and Lenders have agreed to modify and to
amend certain provisions of the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.                  Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.                  Amendments to Loan Agreement.
 
2.1            Section 2.2 (Term Loans).  Section 2.2(b) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:
 
“(b)            Repayment.  Borrower shall make monthly payments of interest
only, in arrears, commencing on the first (1st) Payment Date following the
Funding Date of the Term Loan, and continuing on the Payment Date of each
successive month thereafter through and including the Payment Date immediately
preceding the Amortization Date.  Borrower agrees to pay, on the Funding Date of
the Term Loan, any initial partial monthly interest payment otherwise due for
the period between the Funding Date of the Term Loan and the first Payment Date
thereof.    Commencing on the Amortization Date, and continuing on the Payment
Date of each month thereafter, Borrower shall make consecutive equal monthly
payments of principal and interest, in arrears, to each Lender, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loan, (2) the effective
rate of interest, as determined in Section 2.3(a), and (3) a repayment schedule
equal to thirty-six (36) months; provided, however, payment of  Borrower’s Term
Loan principal payments due on October 1, 2014 (if the Capital Raise is
consummated on or before October 1, 2014), November 1, 2014, December 1, 2014,
January 1, 2015, February 1, 2015, and March 1, 2015 (the “Deferred Principal
Payments”) will be deferred until April 1, 2015; provided further, that on each
of October 1, 2014, November 1, 2014, December 1, 2014, January 1, 2015,
February 1, 2015, and March 1, 2015, Borrower shall continue to make the
payments of interest that it is otherwise obligated to make pursuant hereto. The
outstanding balance of the Term Loans, including the Deferred Principal
Payments, shall re-amortize over twenty-eight (28) months commencing on April 1,
2015.  Beginning on April 1, 2015 and continuing on each Payment Date
thereafter, Borrower shall make equal monthly payments of principal and
interest, in arrears, to each Lender, as calculated by Collateral Agent (which
calculations shall be deemed correct absent manifest error) based upon: (1) the
remaining outstanding principal amount of such Lender’s Term Loan, including the
Deferred Principal Payments, (2) the effective rate of interest, as determined
in Section 2.3(a) and (3) a repayment schedule equal to twenty-eight (28)
months.  All unpaid principal and accrued and unpaid interest with respect to
the Term Loan is due and payable in full on the Maturity Date.  The Term Loan
may only be prepaid in accordance with Sections 2.2(c) and 2.2(d).”
 
1

--------------------------------------------------------------------------------

2.2            Section 2.2 (Term Loans).  Section 2.2(c) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:
 
“(c)            Mandatory Prepayments.  If the Term Loan is accelerated
following the occurrence of an Event of Default, Borrower shall immediately pay
to Lenders, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of: (i) all outstanding principal of the Term
Loan plus accrued and unpaid interest thereon through the prepayment date,
(ii) (except to the extent that the sole basis for such acceleration is the
occurrence of an Event of Default under Section 8.3 based on a Material Adverse
Change) the Final Payment, (iii) the Prepayment Fee, (iv) the Second Amendment
Restructuring Fee,  plus (v) all other Obligations that are due and payable,
including Lenders’ Expenses and interest at the Default Rate with respect to any
past due amounts. Notwithstanding (but without duplication with) the foregoing,
on the Maturity Date, if the Final Payment had not previously been paid in full
in connection with the prepayment of the Term Loan in full, Borrower shall pay
to Collateral Agent, for payment to each Lender in accordance with its
respective Pro Rata Share, the Final Payment in respect of the Term Loan.
 
2.3            Section 2.2 (Term Loans).  Section 2.2(d) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:
 
“(d)            Permitted Prepayment of Term Loan.  Borrower shall have the
option to prepay all, but not less than all, of the Term Loan advanced by the
Lenders under this Agreement, provided Borrower (i) provides written notice to
Collateral Agent of its election to prepay the Term Loan at least fifteen (15)
days prior to such prepayment, and (ii) pays to the Lenders on the date of such
prepayment, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of (A) all outstanding principal of the Term
Loan plus accrued and unpaid interest thereon through the prepayment date, (B)
the Final Payment, (C) the Prepayment Fee, (D) the Second Amendment
Restructuring Fee, plus (E) all other Obligations that are due and payable,
including Lenders’ Expenses and interest at the Default Rate with respect to any
past due amounts.
 
2.4            Section 2.5 (Fees).  New Section 2.5(e) hereby is added to the
Loan Agreement to read as follows:
 
“(e)            Second Amendment Restructuring Fee.  A fully earned,
non-refundable restructuring fee in the amount of One Hundred Seventy-Five
Thousand Dollars ($175,000.00) payable to Lenders in accordance with their
respective Pro Rata Shares (the “Second Amendment Restructuring Fee”) is due on
the earliest to occur of (a) the Maturity Date, or (b) the acceleration of any
Term Loan, or (c) the prepayment of a Term Loan pursuant to Section 2.2(c) or
(d).

 
2

--------------------------------------------------------------------------------

2.5            Section 14.1 (Definitions).  The following terms and their
respective definitions hereby are added or amended and restated in their
entirety, as applicable, to Section 13.1 of the Loan Agreement as follows:
“Amortization Date” is August 1, 2014.
 
“Capital Raise” means the Borrower closing and publicly announcing a capital
raise with proceeds to Borrower of at least Thirteen Million Dollars
($13,000,000.00) from the Borrower’s sale of its equity securities, raising of
Subordinated Debt (on terms acceptable to the Lenders), entering into one or
more partnership agreements, or a combination thereof, on or after September 29,
2014 but no later than October 31, 2014.
 
“Second Amendment Restructuring Fee” is defined in Section 2.5(e).
 

 
3.
Limitation of Amendment.

 
3.1            The amendments and waivers set forth in Section 2, above, are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or (b)
otherwise prejudice any right, remedy or obligation which Lenders or Borrower
may now have or may have in the future under or in connection with any Loan
Document, as amended hereby.
 
3.2            This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
3.3            Except as expressly set forth herein, the Loan Agreement shall
continue in full force and effect without alteration or amendment.  This
Amendment and the Loan Documents represent the entire agreement about this
subject matter and supersede prior negotiations or agreements.


4.                  Representations and Warranties. To induce Collateral Agent
and Lenders to enter into this Amendment, Borrower hereby represents and
warrants to Collateral Agent and Lenders as follows:


4.1            Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;


4.2            Borrower has the power and due authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;


4.3            The organizational documents of Borrower delivered to Collateral
Agent on the Effective Date remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;


4.4            The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (i) any law or regulation
binding on or affecting Borrower, (ii) any contractual restriction with a Person
binding on Borrower, (iii) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (iv) the organizational documents of Borrower;

 
3

--------------------------------------------------------------------------------

4.5            The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
 
4.6            This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.


5.                 Effectiveness.  This Amendment shall be deemed effective upon
(a) the due execution and delivery to Collateral Agent of this Amendment by each
party hereto; and (b) the consummation of the Capital Raise; and subject to (a)
Borrower’s payment to Collateral Agent a fee of $25,000 for the ratable benefit
of the Lenders which will be distributed among the Lenders in accordance with
their respective Pro Rata Shares; and (b) Borrower’s payment of all Lenders’
Expenses incurred through the date hereof, which may be debited from any of
Borrower’s accounts with Lenders.  Notwithstanding anything herein to the
contrary, this Amendment shall become null and void (ab initio) if the proceeds
of the Capital Raise are not received by Borrower by no later than October 31,
2014 and evidence of receipt thereof that is reasonably acceptable to Collateral
Agent and Lenders is made available thereto by such date.


6.                 Counterparts.  This Amendment may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which,
taken together, shall constitute one and the same instrument.


7.                Governing Law.  This Amendment and the rights and obligations
of the parties hereto shall be governed by and construed in accordance with the
laws of the State of California.

 
[Balance of Page Intentionally Left Blank]


4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.
 
BORROWER:
       
CYTORI THERAPEUTICS, INC.
       
By
/s/ Tiago Girao  
Name:
Tiago Giaro  
Title:
VP of Finance and Chief Financial Officer        
COLLATERAL AGENT AND LENDER:
       
OXFORD FINANCE LLC
       
By
/s/ Mark Davis  
Name:
Mark Davis  
Title:
Vice President- Finance, Secretary & Treasurer  

 
LENDER:
       
SILICON VALLEY BANK
       
By
/s/ Anthony Flores  
Name:
Anthony Flores
 
Title:
Vice President

 
[Signature Page to Second Amendment to Loan and Security Agreement]
 
 
5

--------------------------------------------------------------------------------
